Judge Wynn
dissenting.
I respectfully dissent from the majority’s opinion because I conclude that the release does not bar plaintiffs claim. In Travis v. Knob Creek, Inc. our Supreme Court stated the general rule with respect to the scope of a release.
A release ordinarily operates on the matters expressed therein which are already in existence at the time of the giving of the release. Accordingly, demands originating at the time a release is given or subsequently, and demands subsequently maturing or accruing, are not as a rule discharged by the release unless expressly embraced therein or falling within the fair import of the terms employed.
Travis v. Knob Creek, Inc., 321 N.C. 279, 282, 362 S.E.2d 277, 279 (1987), reh’g denied, 321 N.C. 481, 364 S.E.2d 672 (1988) (quoting 76 C.J.S. Release § 53 (1952)). See also Moore v. Maryland Casualty Co., 150 N.C. 153, 155, 63 S.E. 675, 676 (1909) (“[T]he release shall be construed from the standpoint which the parties occupied at the time of its execution, and confined to the intention of the parties at the time of such execution.”).
In Travis, the plaintiff signed a ten-year employment contract with his employer, Knob Creek, Inc. When Knob Creek was taken over by Ethan Allen, the new owner asked the plaintiff and all other principal stockholders to sign a release which released and discharged Knob Creek “from all claims, demands, actions, causes of action, on account of, connected with, or growing out of any matter or thing whatsoever.” Travis, 321 N.C. at 281, 362 S.E.2d at 278. Five years later Ethan Allen fired the plaintiff and he sued for breach of his employment contract. Ethan Allen argued that the release barred plaintiffs claim. Id.
The Supreme Court held that, as a matter of law, since the release did not “specifically include future claims or existing non-asserted rights” and did not “contain any language implying that such claims or rights were being released” then the release did not bar the plaintiffs claim. Id. at 283, 362 S.E.2d at 279. The Court held that for the release to bar the plaintiffs claim it must “specifically refer to future claims or existing rights.” Id.
In the instant case the release reads: “I Cyndee C. Sims [plaintiffs signature] Agree to relinquish Dan Gernandt of any responsibility *305WHATSOEVER, OF ANY KIND FOR MY 85 HONDA-ClVIC & HEREBY RECEIVE A refund in full of $30.00 for welding OF vehicle pedal.” This release does not specifically refer to any future claims or existing rights of plaintiff. N.C. Gen. Stat. § 1-52(16) provides a three-year statute of limitations for personal injury or physical damage to the plaintiff’s property and states that “the cause of action,... shall not accrue until bodily harm to the claimant or physical damage to his property becomes apparent or ought reasonably to have become apparent to the claimant.” N.C. Gen. Stat. § 1-52(16) (Cum. Supp. 1993). At the time she signed the release, plaintiff was not aware her gas line had been damaged. Therefore, plaintiffs negligence action against defendant for the damage to her gas line was a future claim that had not arisen when the parties signed the release. Since the release does not specifically refer to future claims, it does not bar plaintiffs claim. I would therefore reverse the trial court’s entry of summary judgment against plaintiff and remand this matter for trial. I respectfully dissent.